Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 17, 2021 has been entered.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

	
Status of Claims
	Claims 1,4-8,10-15,17 and 18 are pending in the application.  Claims and 1 and 15 have been amended and claims 2,3,9, and 16 have been cancelled. Claim 18 is withdrawn from further consideration pursuant to 37 CFR1.142(b) as being drawn to a as being  1,4-8,10-15, and 17 have been examined to the extent they read on the elected subject matter of record.


Withdrawn Rejections
	Applicant's amendments and arguments filed September 17, 2021 are acknowledged and have been fully considered.  
Claims 1, 4-8, 10-15, 17 and 18 were rejected under 35 USC 103 as being obvious over Bockmuhl et al. (US PG Publication 2007/0190004 A1) in view of Grollier et al. (WO2010070143 A1). This rejection is withdrawn in view of Applicant’s amendment wherein the limitation “found in Malvaceae” has been deleted.
As a result, a new search has been conducted.
New Rejection(s) 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1,4-8,10-15, and 17 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

    First, claims 1 and 15 recite the limitation: “a concentration of the protein of 0.001 to 10 wt.% relative to the total weight of the sample mixture used to determine the change in the light absorption”.   There is insufficient antecedent basis for “the sample mixture” in the claim.

     Secondly, with regards to the limitation: “a concentration of the protein of 0.001 to 10 wt.% relative to the total weight of the sample mixture used to determine the change in the light absorption”, it is not clear what applicant is claiming.   Is Applicant saying that there is a sample mixture that comprises 0.001 to 10 wt.% of protein for the purpose of comparing to the claimed composition? Or, is Applicant  saying that the claimed composition has a protein concentration of “3 to 20 wt.%” and “0.001 to 10 wt.%”?

    Lastly, claims 1 and 15 recite: “a temperature of 20C to 40C”. What is this in reference to? Does the temperature of the composition change? Is the change in pH occurring at particular temperature?

      Claims 4-8,10-14, and 17 are rejected because they depend on and incorporate the limitations of rejected base claims 1 and 15. 





Examiner's Response to Applicant’s Remarks

Applicant's arguments, filed September 17, 2021, with respect to the rejection of claims 1, 4-8, 10-15, 17 and 18 under 35 USC 103 as being obvious over Bockmuhl et al. (US PG Publication 2007/0190004 A1) in view of Grollier et al. (WO2010070143 A1 have been considered but are moot in view of a new grounds of rejection set forth above.




























Conclusion
No claims are allowed.

The prior art made of record
The following documents are pertinent to the claimed invention although they are not relied on as prior art. 
1.  Engles (US PG Publication 2009/0324656 A1) teaches a cosmetic or dermatological composition comprising a UV protective filter substance and a fresh or dried plant constituent in comminuted form, and/or an extract selected from the group consisting of fruit pulps, barks, flowers, seeds and roots, or combinations thereof from a plant of the genus Adansonia, in particular of the species Adansonia digitata (baobab plant), A. grandidieri, A. za, or A. gibbosa (claim 2 of Engles).  Preparations according to the t invention can be used as a base for cosmetic or dermatological deodorants and antiperspirants ([0225]).  However, Engles does not teach  the use of at least one protein in a total amount of 3 to 20 wt.% relative to the total weight of the antiperspirant cosmetic agent, wherein the at least one protein is isolated and hydrolyzed from the seeds of the genus Adansonia as instantly claimed.
 


2. Pauly (US Patent 6,274,123 B1) teaches  a cosmetic product for at least one of the skin, hair, eyelashes and nails of a human, comprising a composition containing between 0.50% and 20.00% by dry weight of a material removed from the leaves of a plant of the genus Adansonia belonging to the family of Bombacaceaes by steeping in a liquid solvent selected from the group consisting of the aqueous solution alcohols and mixtures thereof and then removing the liquid from the liquid extract to leave a dry said material, in admixture with a cosmetologically and dermatologically acceptable excipient (claim 1 of Pauly). However, Pauly does not teach  the use of at least one protein in a total amount of 3 to 20 wt.% relative to the total weight of the antiperspirant cosmetic agent, wherein the at least one protein is isolated and hydrolyzed from the seeds of the genus Adansonia as instantly claimed.




 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617